DETAILED ACTION
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed November 25, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claims 1 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (EP 0 368 420) in view of Vittoria et al. (US 2012/0208895). The rejection is maintained. 
Adam et al. disclose oral compositions comprising hydrotalcite like materials. The compounds are effective in removing bacteria in the oral cavity which may cause dental caries (Page 2, lines 5-10). The formula of the compound is MmNn+p(OH)2(m+n+p)Azy-xH2O,. Examples include Cu3Mg3Al4(OH)32 Cl4 H2O (Cu0.188Mg0.188Al0.25(OH)2 Cl0.25 H2O, Abstract) and Zn12Fe6(OH)36F6 H2O (corresponds to Zn0.66Fe0.33(OH)2F0.055 H2O, Page 2). The ratio of the Cl containing compound is 0.75. These formulas meet the 
Adam et al. differ from the instant claims insofar as it does not specifically disclose a compound with Cl- although it is suggested.  
Vittoria et al. disclose composite materials for dental applications (Abstract). The composites may take the form of fillers cements and dental resins (Paragraphs 0039 and 0040). Active ingredients include hydrotalcites having Mg/Al or Zn/Al. They are used to anchor the active ingredients used in the disclosed compositions (Paragraph 0070). The hydrotalcites have the formula: 
 [M(II)1-xM(III)x(OH)2]x+[An-x/n]x-xmS  
where M(II) is a metal of valency (II), preferably selected from Mg, Zn, Co, Ni, Mn and Cu; M(III) is a metal of valency (III), preferably selected from Al, Cr, Fe, V and Co; An- is an anion with a negative charge n, which offsets the charge and is preferably selected from Cl.-, NO3-, CO3--, SO4--, organic anions; m is the number of molecules of solvent, generally water, co-intercalated (S), by formula weight of the compound. The number of moles x of cation M(III) by formula weight of the compound generally ranges between 0.2 and 0.40, and its value determines the charge density of the layer and the anion exchange capacity. The number of moles of co-intercalated solvent, m, is normally between 0 and 2, depending on the nature of A and the degree of intercalation (e.g. 2O). Systems wherein a plurality of bivalent cations (e.g. Mg and Cu) or a plurality of trivalent cations (e.g. Al and Cr) is present in the interval of x considered are always classed as hydrotalcite-like compounds. Equally, for the purpose of this invention, the double hydroxide of formula Al2Li(OH)2An-1/n is classed as a lamellar inorganic compound. This formula corresponds to the formula of the instant claims. 
It would have been obvious to one of ordinary skill in the art prior to filing the application at the time the invention was filed to have substituted the hydrotalcites in the toothpastes of Adam et al. with the hydrotalcites of Vittoria et al. motivated by the desire to use hydrotalcites that are suitable for oral care compositions and because these compounds fall within the scope of the description disclosed by Adam and therefore would have similar therapeutic activity as disclosed by Adam. 
In regard to teaching “rechargeable”, the combination of references teaches a compound comprising chloride as recited by the instant claims. Therefore, the compositions of Adam et al. in view of Vittoria et al. would inherently be “rechargeable” absent of evidence to the contrary.

Response to Argument
The Examiner submits that Adam discloses the formula recited by the instant claims. Adam discloses that M is any 2+ cation or combination of 2+ cations. Therefore, M can be only one cation which would encompass that the M(II) may be Zn, Mg or Ca (page 2, lines 29-30). Component N may be Al and A may be Cl. Although a compound of the instant claims is not exemplified in Adam, Adam does not teach away from compounds encompassed by the instant claims. The reference is not limited to its mNn+p(OH)2(m+n+p)Azy-, wherein M may Zn, Ca or Mg, N may be Al and A may be Cl-, encompass the compounds of the instant claims. Therefore, the formula of Adam meets the limitations of the instant claims. In regard to Applicant’s assertion that the instant claim 1 recites a toothpaste, Adam discloses using the compounds in toothpastes (page 3, lines 1-5). In regard to Vittoria, one skilled in the art would recognize that components used in one type of oral composition may be used in other types of oral compositions. One would also recognize that the hydrotalcites disclosed in Vittoria would be suitable for other types of oral compositions, especially when the hydrotalcites of both references encompass the same general formula.  As asserted above, the compounds of Vittoria are encompassed by the formula of Adam. Although Adam discloses that zinc and copper are “preferred”, Adam does not teach away from using other embodiments 

2) Claims 1 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2004/0052736). The rejection is maintained. 
Yang et al. disclose dentifrice compositions comprising talc. Talcs that may be used include hydrotalcite with the formula M2x2+M23+(OH)4x-4A2/nn- zH2O. The divalent metal may be Al and trivalent metal may be Mg, Zn and Ca. The anion includes chloride (col, 1, lines 10-41 of US 6,517,795, incorporated by reference). The level of talc in the dentifrice is from 1% to about 50% (paragraph 0013). When x is 2 as recited in the instant claims, the ratios of each component is encompassed by the formula of Yang et al. The present invention is directed to dentifrice compositions comprising from about 1% to about 50% by weight of a talc; a fluoride salt that provides from about 1 ppm to about 3000 ppm by weight of a fluoride ion; from about 5% to about 50% by weight of an abrasive polishing material; and from about 30% to about 90% of one or more aqueous carriers (paragraph 0007). The compositions are used to treat dental caries. The dentifrice compositions have improved stability because of the better compatibility of the talc with fluoride and thus, providing anti-caries efficacy (paragraph 0035). 
The prior discloses compositions containing a hydrotalcite having a trivalent metal, Al, a divalent metal selected from Mg, Zn and Ca, and an anion, chloride, incorporated into dentifrices. Together these would provide a composition as claimed instantly. 

Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  


Response to Argument
The Examiner submits that “the reference is not limited to its example but to all it would reasonably encompass”. See MPEP 2123. Although the hydrotalcites are not used in examples, they are still suitable components for the compositions disclosed in Yang. The suggestion to make Applicant’s claimed combination comes from Yang disclosing that the hydrotalcite has the formula M2x2+M23+(OH)4x-4A2/nn- zH2O; where the trivalent metal may be Al; the divalent metal may be Mg, Zn and Ca; and the anion may be chloride. In regard to Applicant’s support, the claims do not recite the function of the layered double hydroxide (LDH), the claims only recite that the toothpaste comprises a rechargeable 
It is suggested that Applicant amends the claims to indicate the function of the recited layered double hydroxide. 


Conclusion
Claims 1 and 14-21 are rejected.
Claims 8-11 are withdrawn.
No claims allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEZAH ROBERTS/
Primary Examiner, Art Unit 1612